DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 and 20-21 in the reply filed on 05/04/2022 is acknowledged.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/04/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 set forth a range of oxygen of between 50 at% and 0 at.%.  Claims 15 and 16 which are dependent on claim 14 both include open ranges which are broader than the range set forth in claim 14.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as by being anticipated by Balbach et al. (US 2016/0160061 A1) [IDS dated: 07/21/2022], herein Balbach, as evidenced by Bezencon et al. (Epitaxial deposition of MCrAlY coatings on a Ni-base superalloy by laser cladding), herein Benzecon.

In regards to claims 1-2, Balbach teaches a single-crystalline superalloy substrate coated with a coating comprising a functional coating film comprising of a least one MCrAlY intermediate layer directly coated and epitaxially bonded to the substrate [0013, claims 1, 5, 6, 10].

In regards to claim 3, Balbach further teaches the superalloy substrate is a nickel based superalloy [0016, 0034].

In regards to claim 9, Balbach further teaches the MCrAlY layer comprises Ni and Co as the M and  Y [0015, claim 9].

In regards to claims 10, 12, and 14-16, Balbach teaches the limitations of claim 9 as set forth above.  As claim 9 recites the MCrAl-X-O layer as optional and the recitations of the MCrAl-X-O layer in claims 10, 12 and 14-16 are still conserved optional as the layer is not expressly recited.  Thus, the claims are deemed to be met.

In regards to claim 11, Balbach teaches the limitations of claim 9 as set forth above.  Balbach does not expressly teach the HIT of the MCrAlY layer.  However, the layer of Balbach is expected to meet the limitation.  The MCrAlY layer of Balbach has a substantially similar composition to that of the claimed layer, thus it is expected that the physical properties of the layers should be substantially similar including the HIT.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.

In regards to claim 13, Balbach teaches the limitations of claim 9 as set forth above.  Balbach does not expressly teach the EIT of the MCrAlY layer.  However, the layer of Balbach is expected to meet the limitation.  The MCrAlY layer of Balbach has a substantially similar composition to that of the claimed layer, thus it is expected that the physical properties of the layers should be substantially similar including the EIT.
See In re Best.

In regards to claim 17, Balbach further teaches the MCrAlY layer comprises γ phase [0015].  
 Bezencon teaches that the γ -Ni phase is a fcc structure [Pg. 706, Experimental procedure].  Thus, the γ phase of Balbach meets the claim limitation.

In regards to claim 21, Balbach teaches a single-crystalline superalloy substrate coated with a coating comprising at least one MCrAlY intermediate layer directly coated and epitaxially bonded to the substrate [0013, claims 1, 5, 6, 10].  The coating further comprises a wear-resistant coating which comprises MCrAlY (i.e., functional coating film) [0001, 0013, 0032, 0034, claims 1].
Although Balbach does not explicitly teach “the MCrAlY layer is deposited directly on the at least one metal substrate surface using arc evaporation or magnetron sputtering” as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Balbach meets the requirements of the claimed product, Balbach clearly meets the requirements of the present claim.  

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over by Balbach et al. (US 2016/0160061 A1) [IDS dated: 07/21/2022], herein Balbach,  as applied to claim 1 above, and further in view of Schmitz et al. (US 2011/0268987), herein Schmitz.

In regards to claim 4, Balbach doesn’t teach that the coating layer is at least two sublayers wherein both sublayers comprise the same elements but the second sublayer has a higher Al content.
	Schmitz teaches a MCrALX coating on a substrate [Abstract, 0015-0016].  The MCrAlX coating comprise an inner and outer layer wherein the layers comprises the sane same but the outer layer has a higher content of aluminum [Abstract, 0015-0017].
	Schmitz expressly teaches that by applying the two layers with the taught compositions the oxidation resistance and thermal-mechanical strength are improved [Abstract. 0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have to have formed the coating layer or Balbach with the two layers of Schmitz.  One would have been motivated to do so based on the improved oxidation resistance and thermal-mechanical strength afforded by the layers.

In regards to claim 5, modified Balbach teaches the limitations of claim 4 as set forth above.  Schmitz further teaches the outer layer comprises oxygen [0021].

In regards to claim 6, modified Balbach teaches the limitations of claim 4 as set forth above.  Schmitz further teaches the difference in Al between the layers is at least 2% by weight [0019].  This overlaps the claimed range.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Balbach et al. (US 2016/0160061 A1) [IDS dated: 07/21/2022], herein Balbach, in view of Schmitz et al. (US 2011/0268987), herein Schmitz, as applied to claim 5 above, and in further Takahashi et al. (JP 2001-279418 A), herein Takahashi.
The examiner has provided a machine translation of JP 2001-279418 A.  The citations herein refer to the provided translation.

In regards to claims 7-8, modified Balbach does not teach the oxygen and the aluminum increase gradually in the second sublayer.
Takahashi teaches a thermal insulation coating member comprising graded sublayers of MCrAlY mixed with oxides such as Al2O3 as a gradient composition layer [0023, 0026, 0029].  The gradient is made such that the oxides are increases in an inclined manner, meaning the amount oxygen and Al gradually increase in the layer [0058].
Takahashi expressly teaches that by having the gradient composition layer oxidation may be prevented as well as the thermal stress is suppressed between the layers [0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have to have used the graded sublayer of Takahashi as the second sublayer of modified Balbach.  One would have been motivated to do so based on the improved resistance to oxidation and the suppression of thermal stress between the layers.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over by Balbach et al. (US 2016/0160061 A1) [IDS dated: 07/21/2022], herein Balbach,  as applied to claim 1 above, and further in view of  Zhang et al. ( CN106835116A), herein Zhang.
The examiner has provided a machine translation of CN106835116A.  The citations herein refer to the provided translation.

In regards to claim 21, Balbach does not expressly teach the layer that is deposited directly on the metal substrate surface has a similar crystalline structure compared to a crystalline structure of the material of the metal substrate, respectively of the metal substrate surface, wherein a maximal mismatch in a lattice parameter is of 5%.  However, Balbach does teach that the metal substrate and the MCrAlY are Ni superalloys [0015-0016, 0034].
Zhang teaches that in order to form a strong/stable coherent interface for a coating the lattice mismatch must be regulated [lines 19-26].
Zhang expressly teaches the for a strong/stable coherent interface the lattice mismatch should be less than 5% [lines 71-78].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have to have ensure the lattice mismatch at the interface of the coating and substrate of Balbach is in the range taught by Zhang.  One would have been motivated to do so in order to has a strong/stable coherent interface between the substrate and the coating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Primary Examiner, Art Unit 1784